People v Carr (2017 NY Slip Op 06003)





People v Carr


2017 NY Slip Op 06003


Decided on August 3, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: August 3, 2017

107815

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJENNELL CARR, Appellant.

Calendar Date: June 12, 2017

Before: Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ.


Donnial K. Hinds, Albany, for appellant.
P. David Soares, District Attorney, Albany (Christopher D. Horn of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the Supreme Court (Breslin, J.), rendered August 5, 2015 in Albany County, convicting defendant upon her plea of guilty of the crime of forgery in the second degree.
In satisfaction of an eight-count indictment, defendant pleaded guilty to forgery in the second degree. Pursuant to the plea agreement, defendant waived her right to appeal and executed a written waiver of appeal. She was sentenced within the agreed-upon range to a prison term of 1  to 5 years and now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel's brief, we agree. Therefore, the judgment is affirmed and counsel's request for leave to
withdraw is granted (see People v Cruwys , 113 AD2d 979, 980 [1985], lv denied  67 NY2d 650 [1986]; see generally People v Stokes , 95 NY2d 633 [2001]).
Peters, P.J., McCarthy, Devine, Clark and Mulvey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.